Case 1:20-cv-00038-SPW Document 25 Filed 07/08/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT F L. E D
FOR THE DISTRICT OF MONTANA JUL = 8 2020
BILLINGS DIVISION

Clerk, US District Court
District Of Montana
Billings

MARY HARPER, individually and on Case No. CV 20-38-BLG-SPW
behalf of all others similarly situated,

Plaintiff, ORDER
VS.
PURPLE INNOVATION, INC.

Defendant.

 

 

Upon review of Defendant’s Unopposed Motion to Stay Scheduling Order
Pending Resolution of Defendant’s Forthcoming Motion to Dismiss (Doc. 24), and
for good cause shown,

IT IS HEREBY ORDERED that the motion is GRANTED. All deadlines
set forth in this Court’s Scheduling Order (Doc. 20) are hereby STAYED until this
Court issues its ruling on Defendant’s forthcoming Motion to Dismiss.

IT IS FURTHER ORDERED that the preliminary pretrial conference set
for Monday, August 3, 2020, at 1:30 p.m. is VACATED.

The Clerk of Court is directed to notify counsel of the making of this Order.

BT aa
DATED this day of July, 2020.

SUSAN P. WATTERS
U.S. District Court Judge
